 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ESPANA,                                      No. 2:19-cv-00475-JAM-KJN PS
12                       Plaintiff,
13            v.                                         ORDER
14    ROAD RUNNER TOW, et al.,                           (ECF No. 19)
15                       Defendants.
16

17

18          Presently pending before the court is pro se plaintiff’s fourth motion to appoint counsel,

19   filed on November 21, 2019. (ECF No. 19.) Plaintiff is requesting counsel appear on his behalf

20   at a status conference that was scheduled for December 5, 2019. (Id.) The court vacated the

21   December 5th hearing in its prior order, dated November 21, 2019. (ECF No. 18.) Presumably,

22   plaintiff did not receive the court’s order prior to filing the present motion. Therefore, plaintiff’s

23   request for counsel to appear at the December 5, 2019 hearing is moot. To the extent plaintiff is

24   requesting counsel be appointed for the remainder of the proceedings his request is denied based

25   on the rationale contained in the court’s prior order. (ECF No. 18.)

26   ///

27   ///

28   ///
                                                         1
 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to appoint counsel (ECF

 2   No. 19) is DENIED.

 3   Dated: December 5, 2019

 4

 5

 6
     /espana.475.order mot app
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
